                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:17-cr-00005-MOC-WCM

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )                  ORDER
                                                           )
                                                           )
 CHRISTOPHER JAMES SHELTON,                                )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the court on defendant’s letter dated April 26, 2019, (Doc. No.

32), in which he seeks appointment of counsel so that he can file a habeas petition under 28 U.S.C.

§ 2241 in his district of confinement. To the extent that defendant’s letter is construed as a motion

to appoint counsel, the motion is denied for the reasons stated in the Court’s prior order denying

his first motion to appoint counsel. See (Doc. No. 30).




                                          Signed: May 6, 2019




                                                 1
